NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                     2008-3322

                               BOHDAN SENYSZYN,

                                                          Petitioner,

                                         v.

                        DEPARTMENT OF THE TREASURY,

                                                          Respondent.


      Bohdan Senyszyn, of Brooklyn, New York, pro se.

      Joseph E. Ashman, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent. With him on
the brief were Michael F. Hertz, Deputy Assistant Attorney General, Jeanne E.
Davidson, Director, and Brian M. Simkin, Assistant Director.

Appealed from: Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                       2008-3322


                                 BOHDAN SENYSZYN,

                                                               Petitioner,

                                           v.


                        DEPARTMENT OF THE TREASURY,


                                                              Respondent.


  Petition for review of the Merit Systems Protection Board in PH-0752-05-0403-C-3.


                          __________________________

                          DECIDED: July 8, 2009
                          __________________________


Before MAYER, LOURIE, and BRYSON, Circuit Judges.

PER CURIAM.

      Bohdan Senyszyn appeals the final order of the Merit Systems Protection Board

denying his petition for review of the initial decision affirming the Internal Revenue

Service’s (“IRS”) action in maintaining his indefinite suspension after resolution of the

criminal charges against him for the purpose of effectuating his removal from service.

Senyszyn v. Dep’t of Treasury, No. PH-0752-05-0403-C-3 (M.S.P.B. Jan. 16, 2008).

The board concluded that there was no new, previously unavailable evidence and that
the administrative judge made no error in law or regulation affecting the outcome. 5

C.F.R. § 1201.115(d). We affirm.

      Senyszyn was employed as an Internal Revenue Agent with the IRS in

Patterson, New Jersey. On February 15, 2005, he was arrested and charged with

violating 26 U.S.C. § 7214(a)(5), which makes it a crime for a revenue agent to

knowingly create an opportunity for any person to defraud the United States. The IRS

proceeded to indefinitely suspend Senyszyn from employment pending further

investigation or resolution of the charges against him. The notice of decision letter

warned him of the possibility that a removal could be proposed prior to termination of

the indefinite suspension, which would occur upon completion of the investigation or

resolution of the criminal charges against him. On April 13, 2006, a Federal grand jury

indicted Senyszyn on seven counts.        He pled guilty to four criminal charges on

September 20, 2007, including, inter alia, tax evasion and preparing a false tax return in

violation of 26 U.S.C. § 7214(a)(7).     Nineteen days after his guilty plea, the IRS

proposed his removal from service.

      On appeal, Senyszyn argues that under the express terms of the notice letter

accompanying his indefinite suspension, the suspension should have been terminated

immediately upon the entering of his guilty plea, because the plea resolved the criminal

charges against him. Senyszyn claims that by maintaining the indefinite suspension for

nineteen days after resolution of the criminal charges against him, and only then

proposing his removal from service, the IRS failed to comply with its own standards and

improperly extended the indefinite suspension. Senyszyn does not appeal the removal




2008-3322                                   2
action; rather, he seeks back pay and benefits for the period of time between the

resolution of the criminal charges against him and his removal.

      The scope of our review in an appeal from a decision of the board is limited.

Generally, we must affirm the decision unless we find it to be “(1) arbitrary, capricious,

an abuse of discretion, or otherwise not in accordance with law; (2) obtained without

procedures required by law, rule, or regulation having been followed; or (3) unsupported

by substantial evidence.” 5 U.S.C. § 7703(c). The board concluded that the IRS met its

burden to establish the validity of continuing Senyszyn’s indefinite suspension, because

(1) in the decision letter informing him of his indefinite suspension the agency notified

Senyszyn of the possibility of further adverse action, and (2) the agency acted within a

reasonable time after resolution of the criminal charges to initiate the removal action.

Upon review of the record, it appears that Senyszyn was notified of the potential of

future adverse action, specifically, removal from service, both when his indefinite

suspension was proposed and initiated. In this context an agency may maintain an

indefinite suspension for a reasonable time after resolution of criminal charges for the

purpose of effectuating a removal from service.




2008-3322                                   3